Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 5,10,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, a fifth set of fifth parameters is set forth.  However, claim 1 includes only first and second sets of first and second parameters.  It is unclear why the third and fourth parameters were skipped.

In claim 10, the ‘third parameter’ lacks antecedent basis.  

In claim 15, a fifth set of fifth parameters is set forth.  However, claim 1 includes only first and second sets of first and second parameters.  It is unclear why the third and fourth parameters were skipped.

Claim Rejections - 35 USC § 103
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al (2011/0224565) and Day et al (2008/0139954).
(Ong is silent as to implantability.  However, implantable devices are common in the art.  Day teaches a typical implantable device that can pace or defibrillate, ¶162, and includes circuitry that senses various parameters from a patient’s heart, see at least figure 4.  To embody the teachings of Ong in an implantable device would have been obvious since only predictable results would occur, and an implantable device would be less cumbersome to use than an external device as shown in figure 34 of Ong)  comprising:
a first lead for cardiac stimulation; (Day teaches that the implantable device can be a pacemaker or defibrillator; ¶162.  Such devices are known to have leads for stimulation of the heart of the patient)
one or more sensors for provision of sensor data; (see at least ¶8 of Ong which teaches various sensors)
a processing device comprising a processor, a communication interface and a lead interface, (see at least figure 4 of Ong and at least ¶59 which teaches a processor and communication module.  Further, see also figure 4 of Day which teaches at least lead interface) wherein the processor is configured to:
obtain sensor data from the one or more sensors;  (see at least ¶8 of Ong)
determine a first set of first parameters based on the sensor data;
determine a second set of second parameters based on the sensor data; (see at least ¶7 of Ong which teaches measuring and storing at least first and second sets of sensor data)
determine a first cardiac event parameter indicative of a probability of a future cardiac event and indicative of a probability of a first cardiac event occurring within a first time period of 15 minutes to 1 week, wherein the first cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; (see at least ¶45 of Ong which teaches predicting such events as cardiac arrest, and ¶75 which teaches sensing blood flow and respiration with the same set of electrodes, and at least ¶303 which teaches predicting cardiac arrest within 72 hours, and at least ¶7 which teaches predicting ACP events using first and second sets of parameters)
determine if one or more transmission criteria are satisfied; and
in accordance with a first transmission criterion being satisfied, transmit a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter.  (the criteria to be satisfied is the fact that the patient is going to have a cardiac event within a certain period of time. Further, at least ¶59 of Ong teaches communicating with an external device.  Day teaches sending a warning to a patient via an external device if certain criteria are met, see at least figure 1, external alarm system, and at least ¶31-40,131.  To have a warning sent to an external device that a cardiac event has been predicted to occur would have been obvious since it would help the patient in a predictable manner; he or she could receive treatment in a timely manner)

2. (Original) Cardiovascular implantable electronic device according to claim 1, wherein the first transmission criterion is based on the first cardiac event parameter.  (such is considered to be an obvious design choice.  The heart rate variability, for example, sensed in Ong, or the ST deviation level of Day, can be used to determine when the patient should be warned, yielding predictable results.)

3. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the processor is configured to determine a third set of third parameters based on the sensor data and determine a fourth set of fourth parameters based on the sensor (it is considered to have been obvious to use a third and fourth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

4. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the first cardiac event is selected from electrical storm, atrial fibrillation, and ventricular fibrillation/ventricular tachycardia.  (at least ¶45 of Ong gives example of cardiopulmonary events.  The list is not exhaustive.  To use such fibrillation or tachycardia would not yield any unpredictable results.  Such conditions are well known to be cardiac events that are worth warning a patient about.  Further, at least ¶19 of Day teaches that cardiac events worth warning the patient about can include fibrillation, tachycardia, etc.)

5. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the processor is configured to determine a fifth set of fifth parameters based on the sensor data, and wherein the first cardiac event parameter is based on one or more fifth parameters of the fifth set.  (it is considered to have been obvious to use a fifth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

6. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the processor is configured to:

in accordance with a second transmission criterion being satisfied, transmit a second warning signal to an accessory device, the second warning signal being indicative of the second cardiac event parameter.  (at least ¶69 of Ong teaches mean heart rate, etc, that can be used as second parameters.  Further, vital sign data that can be used in a second set of parameters can include pulse rate, etc, ¶72 of Ong.  Paragraph 75 of Ong teaches that each set can include one parameter, or many different types of parameters. It is considered to be obvious that if the heart rate is extreme, a warning signal can be sent to the external device to warn the patient of his condition.)

7. (Original) Cardiovascular implantable electronic device according to claim 6, wherein the second cardiac event parameter is indicative of a probability of a second cardiac event occurring within a second time period.  (as stated above, using a second cardiac event parameter, and a second time period, would be an obvious extension over what is already done in Ong.  No unpredictable results would occur from such second time period)

8. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the first parameter is parameter(s) is/are indicative of heart rate. (see at least ¶68-70 of Ong)

claim 1, wherein the second parameter is parameter(s) is/are indicative of average heart rate.  (see at least ¶68-70 of Ong)

10. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the third parameter is parameter(s) is/are indicative of activity. (the term ‘activity’ is considered to be very broad, and encompasses internal activity such as activity of the heart and lungs, which is sensed in Ong.  Further, Day senses when a patient is exercising, thus performing activity, in order to sense exercise induced myocardial ischemia, see at least ¶24)

11. (Original) Method, performed in a cardiovascular implantable electronic device, for cardiovascular event prediction, the method comprising:
obtaining sensor data from one or more sensors of the cardiovascular implantable electronic device;  (Ong is silent as to implantability.  However, implantable devices are common in the art.  Day teaches a typical implantable device that can pace or defibrillate, ¶162, and includes circuitry that senses various parameters from a patient’s heart, see at least figure 4.  To embody the teachings of Ong in an implantable device would have been obvious since only predictable results would occur, and an implantable device would be less cumbersome to use than an external device as shown in figure 34 of Ong; see at least ¶8 of Ong which teaches various sensors)
determining a first set of first parameters based on the sensor data;
determining a second set of second parameters based on the sensor data; (see at least ¶7 of Ong which teaches measuring and storing at least first and second sets of sensor data)


determining if one or more transmission criteria are satisfied; (see at least ¶45 of Ong which teaches predicting such events as cardiac arrest, and ¶75 which teaches sensing blood flow and respiration with the same set of electrodes, and at least ¶303 which teaches predicting cardiac arrest within 72 hours, and at least ¶7 which teaches predicting ACP events using first and second sets of parameters)
in accordance with a first transmission criterion being satisfied, transmitting a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter. (the criteria to be satisfied is the fact that the patient is going to have a cardiac event within a certain period of time. Further, at least ¶59 of Ong teaches communicating with an external device.  Day teaches sending a warning to a patient via an external device if certain criteria are met, see at least figure 1, external alarm system, and at least ¶31-40,131.  To have a warning sent to an external device that a cardiac event has been predicted to occur would have been obvious since it would help the patient in a predictable manner; he or she could receive treatment in a timely manner)


12. (Original) Method according to claim 11, wherein the first transmission criterion is based on the first cardiac event parameter. (such is considered to be an obvious design choice.  The heart rate variability, for example, sensed in Ong, or the ST deviation level of Day, can be used to determine when the patient should be warned, yielding predictable results.)


13. (Currently Amended) Method according to claim 11, the method comprising:
determining a third set of third parameters based on the sensor data; and
determining a fourth set of parameters based on the sensor data, wherein the
first cardiac event parameter is based on one or more third parameters of the third set, and/or one or more fourth parameters of the fourth set.  (it is considered to have been obvious to use a third and fourth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)


14. (Currently Amended) Method according to claim 11, wherein the first cardiac event is selected from electrical storm, atrial fibrillation, and ventricular fibrillation/ventricular tachycardia.  (at least ¶45 of Ong gives example of cardiopulmonary events.  The list is not exhaustive.  To use such fibrillation or tachycardia would not yield any unpredictable results.  Such conditions are well known to be cardiac events that are worth warning a patient about.  Further, at least ¶19 of Day teaches that cardiac events worth warning the patient about can include fibrillation, tachycardia, etc.)


15. (Currently Amended) Method according to claim 11, the method comprising determining a fifth set of fifth parameters based on the sensor data, and wherein the first cardiac event parameter is based on one or more fifth parameters of the fifth set.  (it is considered to have been obvious to use a fifth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

16. (Currently Amended) Method according to claim 11, the method comprising:
determining a second cardiac event parameter indicative of a probability of a future cardiac event, wherein the second cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; and
in accordance with a second transmission criterion being satisfied, transmitting a second warning signal to an accessory device, the second warning signal being indicative of the second cardiac event parameter.  (at least ¶69 of Ong teaches mean heart rate, etc, that can be used as second parameters.  Further, vital sign data that can be used in a second set of parameters can include pulse rate, etc, ¶72 of Ong.  Paragraph 75 of Ong teaches that each set can include one parameter, or many different types of parameters. It is considered to be obvious that if the heart rate is extreme, a warning signal can be sent to the external device to warn the patient of his condition.)

17. (Original) Method according to claim 16, wherein the second cardiac event parameter is indicative of a probability of a second cardiac event occurring within a second time period.  (as stated above, using a second cardiac event parameter, and a second time period, would be an obvious extension over what is already done in Ong.  No unpredictable results would occur from such second time period)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792